     6:19-cv-01219-BHH        Date Filed 09/18/20      Entry Number 28    Page 1 of 9




                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF SOUTH CAROLINA

 Michael Rhinehart,                     ) Civil Action No.: 6:19-1219-BHH
                                        )
                             Plaintiff, )
                                        )
                 v.                     )               ORDER
                                        )
 Andrew Saul,                           )
 Commissioner of Social Security,       )
                                        )
                          Defendant. )
  ______________________________ )

       This action is brought pursuant to 42 U.S.C. § 405(g) seeking judicial review of the

Commissioner of Social Security’s (“Commissioner”) final decision, which denied Plaintiff

Michael Rhinehart’s (“Plaintiff”) claim for supplemental security income benefits. The

record includes the report and recommendation (“Report”) of United States Magistrate

Judge Kevin F. McDonald, which was made in accordance with 28 U.S.C. § 636 (b)(1)(B)

and Local Civil Rule 73.02(B)(2)(a), D.S.C.         In his Report, the Magistrate Judge

recommends that the Court affirm the Commissioner’s final decision.            Plaintiff filed

objections to the Report, and the matter is ripe for review. See 28 U.S.C. § 636(b)(1)

(providing that a party may object, in writing, to a Magistrate Judge’s Report within 14 days

after being served a copy). For the reasons stated below, the Court adopts the Magistrate

Judge’s Report and overrules Plaintiff’s objections.

                                     BACKGROUND

       Plaintiff filed an application for supplemental security income benefits on October

28, 2015, alleging disability beginning on July 1, 2011. The application was denied initially

and upon reconsideration. Plaintiff requested a hearing before an administrative law judge

(“ALJ”), which was held on February 20, 2018. On June 12, 2018, the ALJ issued a
      6:19-cv-01219-BHH        Date Filed 09/18/20     Entry Number 28      Page 2 of 9




decision denying Plaintiff’s claim. The Appeals Council denied Plaintiff’s request for review,

thereby rendering the ALJ’s decision the Commissioner’s final decision for purposes of

judicial review. Plaintiff filed this action seeking judicial review on April 29, 2019.

                                STANDARDS OF REVIEW

I.     The Magistrate Judge’s Report

       The Magistrate Judge makes only a recommendation to the Court.                     The

recommendation has no presumptive weight, and the responsibility to make a final

determination remains with the Court. Mathews v. Weber, 423 U.S. 261 (1976). The Court

is charged with making a de novo determination only of those portions of the Report to

which a specific objection is made, and the Court may accept, reject, or modify, in whole

or in part, the recommendations of the Magistrate Judge, or recommit the matter to the

Magistrate Judge with instructions. 28 U.S.C. § 636(b)(1).

II.    Judicial Review of a Final Decision

       The federal judiciary plays a limited role in the administrative scheme as established

by the Social Security Act. Section 405(g) of the Act provides that “[t]he findings of the

Commissioner of Social Security, as to any fact, if supported by substantial evidence, shall

be conclusive . . . .” 42 U.S.C. § 405(g). “Consequently, judicial review . . . of a final

decision regarding disability benefits is limited to determining whether the findings are

supported by substantial evidence and whether the correct law was applied.” Walls v.

Barnhart, 296 F.3d 287, 290 (4th Cir. 2002). “Substantial evidence” is defined as:

       evidence which a reasoning mind would accept as sufficient to support a
       particular conclusion. It consists of more than a mere scintilla of evidence
       but may be somewhat less than a preponderance. If there is evidence to
       justify a refusal to direct a verdict were the case before a jury, then there is


                                               2
     6:19-cv-01219-BHH        Date Filed 09/18/20     Entry Number 28      Page 3 of 9




       “substantial evidence.”

Shively v. Heckler, 739 F.2d 987, 989 (4th Cir. 1984) (quoting Laws v. Celebrezze, 368

F.2d 640, 642 (4th Cir. 1966)). In assessing whether substantial evidence exists, the

reviewing court should not “undertake to re-weigh conflicting evidence, make credibility

determinations, or substitute [its] judgment for that of” the agency. Mastro v. Apfel, 270

F.3d 171, 176 (4th Cir. 2001) (alteration in original).

                                       DISCUSSION

I.     The Commissioner’s Final Decision

       The Commissioner is charged with determining the existence of a disability. The

Social Security Act, 42 U.S.C. §§ 301-1399, defines “disability” as the “inability to engage

in any substantial gainful activity by reason of any medically determinable physical or

mental impairment which can be expected to result in death or which has lasted or can be

expected to last for a continuous period of not less than 12 months . . . .” 42 U.S.C. §

423(d)(1)(A). This determination involves the following five-step inquiry:

       [The first step is] whether the claimant engaged in substantial gainful
       employment. 20 C.F.R. § 404.1520(b). If not, the analysis continues to
       determine whether, based upon the medical evidence, the claimant has a
       severe impairment. 20 C.F.R. § 404.1520(c) If the claimed impairment is
       sufficiently severe, the third step considers whether the claimant has an
       impairment that equals or exceeds in severity one or more of the impairments
       listed in Appendix I of the regulations. 20 C.F.R. § 404.1520(d); 20 C.F.R.
       Part 404, subpart P, App. I. If so, the claimant is disabled. If not, the next
       inquiry considers if the impairment prevents the claimant from returning to
       past work. 20 C.F.R. § 404.1520(e); 20 C.F.R. § 404.1545(a) . If the answer
       is in the affirmative, the final consideration looks to whether the impairment
       precludes that claimant from performing other work.

Mastro, 270 F.3d at 177 (citing 20 C.F.R. § 416.920).

       If the claimant fails to establish any of the first four steps, review does not proceed


                                              3
     6:19-cv-01219-BHH       Date Filed 09/18/20     Entry Number 28      Page 4 of 9




to the next step. Hunter v. Sullivan, 993 F.2d 31, 35 (4th Cir. 1993). The burden of

production and proof remains with the claimant through the fourth step. Then, if the

claimant successfully reaches step five, the burden shifts to the Commissioner to provide

evidence of a significant number of jobs in the national economy that the claimant could

perform, taking into account the claimant’s medical condition, functional limitations,

education, age, and work experience. Walls, 296 F.3d at 290.

       At step one, the ALJ found that Plaintiff has not engaged in substantial gainful

activity since October 28, 2015. Next, the ALJ determined that Plaintiff has the following

severe impairments: obesity, anxiety, affective disorders, and learning disorder-organic

brain disorder. The ALJ found that Plaintiff does not have an impairment or combination

of impairments that meet or medically equal the severity of one of the listed impairments

in 20 C.F.R. Part 404, Subpart P, Appendix 1. With regard to Plaintiff’s residual functional

capacity (“RFC”), the ALJ found that Plaintiff could perform medium work as defined in 20

C.F.R. §§ 404.1567(c) except lift/carry/push/pull 25 pounds frequently and 50 pounds

occasionally; sit, stand, and walk up to six hours each for an eight-hour workday with

normal two-hour breaks; additional physical and nonexertional limitations: occasional

climbing of ladders; frequent climbing of steps; frequently balance, stoop, crouch, kneel,

and crawl; avoid concentrated exposure to hazards; maintain concentration, persistence,

and pace for at least two-hour periods at a time for simple, routine, repetitive tasks and

instructions; no more than occasional interaction with the general public, frequent

interaction with coworkers; and avoid high volume, fast pace production type assembly

jobs. The ALJ found that Plaintiff is unable to perform his past relevant work but that,

considering the claimant’s age, education, work experience, and residual functional

                                             4
      6:19-cv-01219-BHH       Date Filed 09/18/20     Entry Number 28      Page 5 of 9




capacity, jobs exist in significant numbers in the national economy that Plaintiff can

perform. Thus, the ALJ found that Plaintiff has not been under a disability since October

28, 2015, the date the application was filed.

II.    The Court’s Review

       In this action, Plaintiff asserts that the ALJ erred in assessing his RFC by failing to

properly account for his moderate limitations in concentration, persistence, and pace. RFC

represents the most a claimant can do despite his limitations, and it is the ALJ’s

responsibility to make an RFC assessment by considering all of the relevant medical and

other evidence in the record. Social Security Ruling 96-8p provides that an ALJ’s RFC

assessment “must include a narrative discussion describing how the evidence supports

each conclusion, citing specific medical facts (e.g., laboratory findings) and nonmedical

evidence (e.g., daily activities, observations).” S.S.R. 96-8p, 1996 WL 374184, *7.

       In his Report, the Magistrate Judge thoroughly reviewed the ALJ’s RFC assessment

and found that the ALJ appropriately assessed Plaintiff’s limitations and cited substantial

evidence to support her conclusion. The Magistrate Judge distinguished this case from

Mascio v. Colvin, 780 F.3d 632, 638 (4th Cir. 2015), and relied on the more recent

decisions of Shinaberry v. Saul, 952 F.3d 113 (4th Cir. 2020), and Merriweather v. Acting

Comm’r of Soc. Sec. Admin., C.A. No. 5:18-cv-00421-RBH, 2019 WL 3282716 (D.S.C. July

22, 2019), in finding that the ALJ adequately accounted for Plaintiff’s moderate limitations

in concentration, persistence, and pace by explaining how long and under what conditions

Plaintiff could focus and maintain simple tasks and by including restrictions related to

Plaintiff’s ability to work in proximity to others without distraction. Thus, the Magistrate

Judge found that substantial evidence supports the ALJ’s decision.

                                              5
      6:19-cv-01219-BHH        Date Filed 09/18/20     Entry Number 28        Page 6 of 9




         In his objections to the Magistrate Judge’s Report, Plaintiff asserts that the

Magistrate Judge erred in determining that the ALJ properly accounted for Plaintiff’s

moderate limitations in concentration, persistence, and pace. Plaintiff asserts that “the ALJ

herself never went through and discussed how the actual evidence would or would not

have impacted Plaintiff’s ability to work with sufficient concentration, persistence and pace

to perform sustained work for eight (8) hour days and forty (40) hour weeks.” (ECF No. 24

at 1.)    Lastly, Plaintiff repeats his argument that this case is distinguishable from

Merriweather, asserting that the RFC assessment in Merriweather included additional

restrictions not present in this case.

         After review, the Court finds no merit to Plaintiff’s objections. As the Magistrate

Judge explained, the Fourth Circuit in Mascio remanded a case where the ALJ did not

properly explain why a finding of moderate limitations in concentration, persistence, or pace

at step three of the sequential evaluation process did not translate into a limitation within

the RFC assessment. 780 F.3d at 638. The court explained that an ALJ cannot summarily

account for a moderate limitation in concentration, persistence, and pace by simply

restricting a claimant to simple, routine, or unskilled work, because “the ability to perform

simple tasks differs from the ability to stay on task.” Id. The Fourth Circuit’s holding in

Mascio, however, “did not impose a categorical rule that requires an ALJ to always include

moderate limitations in concentration, persistence, or pace as a specific limitation in the

RFC.” Shinaberry, 952 F.3d at 121.

         In Shinaberry, the Fourth Circuit found that an ALJ sufficiently explained why a

mental limitation to simple, routine, and repetitive tasks properly accounted for the plaintiff’s

borderline intellectual disability and her moderate limitations in her concentration,

                                               6
      6:19-cv-01219-BHH        Date Filed 09/18/20      Entry Number 28       Page 7 of 9




persistence, or pace, noting that the ALJ discussed in detail the psychological evaluations

and the plaintiff’s adult function report. Id. at 121-22. The court explained:

       In sum, and unlike in Mascio, the ALJ in this case addressed Shinaberry’s
       lifelong, borderline intellectual disability, including her moderate limitations in
       concentration, persistence, or pace.              The ALJ explained why the
       psychological evidence and Shinaberry’s statements support a mental
       limitation to simple, routine, and repetitive tasks. And the ALJ included the
       mental limitation in the hypothetical question posed to the vocational expert.
       Moreover, while Shinaberry’s severe impairments include her borderline
       intellectual functioning, she had been employed for decades despite her
       mental limitations. Accordingly, we hold that the ALJ’s findings and the
       mental limitation including in the RFC are sufficiently explained and
       supported by substantial evidence in the record.

Id. at 122.

       Similarly, in Merriweather, Judge Harwell found that an ALJ properly accounted for

the plaintiff’s moderate limitation in concentration, persistence, or pace and adequately

explained how it affected the plaintiff’s RFC. C.A. No. 5:18-cv-00421-RBH, 2019 WL

3282716, *5. Judge Harwell explained:

       The ALJ in this case determined that Merriweather had moderate limitations
       in interacting with others, as well as in concentrating, persisting, or
       maintaining pace. In making the RFC assessment, the ALJ detailed
       Merriweather’s mental health record and history, before ultimately finding that
       his depressive issues indeed warranted a restriction within the RFC to simple
       routine tasks and simple work-related decisions. The ALJ further limited
       Merriweather in determining that he is only able to maintain concentration,
       persistence, and pace for two hour periods. With respect to social
       interaction, the ALJ included further limitations within the RFC to include only
       occasional interaction with the general public. These limitations were
       presented in the hypothetical formulated to the vocational expert, as well. .
       ..

       Additionally, the ALJ provided other facts regarding Merriweather’s mental
       abilities to support his RFC finding, including the fact that he worked or
       attempted to find work for at least a short period of time during the period in
       question and stopped working at the Salvation Army for reasons unrelated
       to his mental condition. . . .


                                               7
      6:19-cv-01219-BHH        Date Filed 09/18/20     Entry Number 28        Page 8 of 9




Id. Plaintiff objects to the Magistrate Judge’s reliance on this case and contends that the

additional restrictions contained in Merriweather justified Judge Harwell’s decision. As the

Magistrate Judge correctly explained, however, the additional RFC restrictions in

Merriweather do not appear to have factored into Judge Harwell’s finding that the ALJ

properly accounted for the plaintiff’s moderate limitation in concentration, persistence, or

pace. (See ECF No. 23 at 12.) Regardless, however, the Court agrees with the Magistrate

Judge that this case is like Shinaberry and Merriweather, and unlike Mascio, because the

ALJ here thoroughly detailed Plaintiff’s mental health record and history, including Plaintiff’s

testimony, and the ALJ explained that he was giving great weight to the opinions of state

agency psychological consultants, who determined: that Plaintiff can perform work with

mental restrictions including avoiding work that requires ongoing interaction with the public;

that Plaintiff can understand, remember, and carry out short and simple instructions and

can maintain concentration and attention for periods of at least two hours; and that Plaintiff

would be able to be aware of normal hazards and take precautions, all of which were

limitations the ALJ incorporated into Plaintiff’s RFC. As the Magistrate Judge noted: “A

finding that a claimant with a moderate impairment with respect to concentration and pace

is not inconsistent with a finding that he could keep pace in two hour segments during the

workday.” Merriweather, C.A. No. 5:18-cv-00421-RBH, 2019 WL 3282716, *5.

       Ultimately, the Court agrees with the Magistrate Judge that, unlike in Mascio, the

Court is not left to guess about Plaintiff’s ability to perform work functions because the ALJ

properly accounted for Plaintiff’s moderate limitations in concentration, persistence, or pace

by limiting Plaintiff to two-hour periods at a time for simple, routine, and repetitive tasks and

instructions, and by limiting Plaintiff to no more than occasional interaction with the general

                                               8
     6:19-cv-01219-BHH       Date Filed 09/18/20     Entry Number 28      Page 9 of 9




public, frequent interaction with coworkers, and no high volume, fast-paced production-type

assembly jobs.    As the Magistrate Judge determined, the ALJ outlined the medical

evidence and other evidence in support of her findings and sufficiently explained why the

aforementioned limitations adequately account for Plaintiff’s moderate limitation in

concentration, persistence, or pace. Thus, the Court finds that substantial evidence

supports the ALJ’s findings, and the Court overrules Plaintiff’s objections.

                                      CONCLUSION

       Based on the foregoing, it is ordered that the Magistrate Judge’s Report (ECF No.

23) is adopted and specifically incorporated herein; Plaintiff’s objections (ECF No. 24) are

overruled; and the Commissioner’s final decision denying benefits is affirmed.

       IT IS SO ORDERED.

                                                 /s/Bruce H. Hendricks
                                                 The Honorable Bruce Howe Hendricks
                                                 United States District Judge

September 18, 2020
Charleston, South Carolina




                                             9
